Citation Nr: 1133507	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to February 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Board promulgated a decision on the issue of a higher rating for posttraumatic stress disorder, and remanded the case to the RO for additional development and adjudication of the claim for a total disability rating.  The requested development was completed.

In June 2011, the Veteran requested additional time to submit evidence.  As the request is more than 60 days after he was notified in the supplemental statement of the case that he had 30 days in which to respond and as the Veteran has not provided good cause, or any cause at all, for why the Board should delay the consideration of the claim, the Board will proceed with appellate review.   

The claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(b) is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The service-connected disabilities are posttraumatic stress disorder, currently rated as 50 percent disabling, and traumatic arthritis of the left ankle, rated as 10 percent disabling; the disabilities currently have a combined rating of 60 percent, which does not meet the minimum schedular percentage standards for a total disability compensation rating based on individual unemployability due to service-connected disability.


CONCLUSION OF LAW

The schedular criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).






In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudicatory VCAA notice by letter, dated in April 2010.  The notice included the type of evidence needed to substantiate the claim for a total disability rating for compensation based on individual unemployability.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim, except for the degree of disability assignable and the effective date of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  





To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim and for the degree of disability assignable was not provided, the VCAA notice was deficient, but as the claim is denied on consideration of schedular criteria no effective date or disability rating is assignable by operation of law.  Therefore, the limited content error in the VCAA notice does not affect the essential fairness of the adjudication of the claim and the omission of content is nonprejudicial.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  The Veteran has not identified any other pertinent records, such as private medical reports, for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim of a higher rating for posttraumatic stress disorder.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in March 2006, December 2006, and March 2009, to determine the severity of his disability, and the Veteran's occupational impairment was assessed on those examinations.  

In any case, a medical examination or medical opinion is not necessary to decide the total disability compensation rating claim, as in such a claim the initial question to be determined is whether or not the Veteran's service-connected disabilities meet the minimum schedular percentage standards set forth in 38 C.F.R. § 4.16(a), and in this case such a determination does not require a medical opinion or examination.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of:  posttraumatic stress disorder, rated 50 percent, and traumatic arthritis of the left ankle, rated 10 percent.  The  combined rating is 60 percent.  The record shows that the posttraumatic stress disorder and the left ankle arthritis did not result from a common etiology or a single accident, and although the Veteran is a combat Vietnam veteran, his service-connected disabilities were not both incurred in action (the left ankle injury was the result of a boxing match, which was later reinjured in a fall down stairs).  


Therefore, the service-connected disabilities may not be considered as "one disability" for the purpose of determining whether there is one 60 percent disability, or one 40 percent disability in combination.  

As is shown, the Veteran's ratings do not meet the threshold minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).  That is, there is not a single service-connected disability ratable at 60 percent or more, and there is not, as a result of two or more disabilities where at least one disability is ratable at 40 percent or more, sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  


ORDER

A schedular total disability rating for compensation based on individual unemployability due to service-connected disability is denied.


REMAND

Where, as here, the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The evidence in the file shows that at the time of VA examinations in March 2006 and December 2006, the examiners noted that the Veteran had severe posttraumatic stress disorder, that the Veteran had not worked full time in over 25 years, that the Veteran needed the assistance of family members to manage his affairs (he was deemed to be incompetent), and that he did not appear able to maintain productivity or work in close proximity with others due to his problems with posttraumatic stress disorder and substance abuse. 

On VA examination in March 2009, the VA examiner concluded that the Veteran's posttraumatic stress disorder was moderate to severe and that he would not be capable of maintaining gainful employment, attributable to a combination of posttraumatic stress disorder and substance abuse.  

In light of the above, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.

2.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


